Citation Nr: 0945253	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-07 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from February 1942 to October 
1945.  The appellant claims benefits as his surviving spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2004.  The death certificate 
identified the immediate cause of death as myocardial 
infarction due to coronary artery disease and chronic 
obstructive pulmonary disease (COPD).  

2.  At the time of the Veteran's death, service connection 
was in effect for acne vulgaris, rated as 30 percent 
disabling.  There were no other service-connected 
disabilities.  

3.  The evidence does not show that the Veteran's treatment 
for malaria in service was related to myocardial infarction, 
coronary artery disease, or COPD.  

4.  The evidence does not show that myocardial infarction, 
coronary artery disease, and/or COPD were related to service, 
or that cardiovascular disease manifested to a compensable 
degree within one year after discharge.  

5.  There is no evidence to show that the Veteran suffered 
from psychiatric disability, to include posttraumatic stress 
disorder (PTSD).  

6.  A preponderance of the evidence is against a finding that 
any service-connected disability was the principal cause or a 
contributory cause of the Veteran's death, or that the 
Veteran's death is otherwise causally related to service.  


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred or 
aggravated as a result of a service-connected disability or 
any incident of service.  38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in VCAA notice should 
be presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In correspondence dated in December 2004, which was prior to 
the initial denial of the appellant's claim, the RO explained 
what the evidence must show to establish entitlement to 
dependency and indemnity compensation (DIC) benefits and 
described the type of information and evidence that the 
appellant needed to provide in support of her claim.  The RO 
further explained to the appellant what evidence VA was 
responsible for obtaining or would assist in obtaining on her 
behalf in support of her claim.  

While the Board notes that the December 2004 VCAA notice 
letter did not advise the appellant regarding the element of 
effective date, such notice defect was remedied.  The 
appellant was advised regarding how VA determines the 
effective date in a follow-up notice letter sent in May 2009 
and her claim was subsequently readjudicated in July 2009.  
Any defect with respect to the timing of notice has been 
cured by issuance of adequate notice followed by 
readjudication of the claim.  See  Mayfield, supra.      

During the course of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) held that for dependency and 
indemnity compensation (DIC) benefits, VCAA notice must 
further include (1) a statement of the conditions, if any, 
for which a Veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 
(2007).

In the present case, the Board notes that the appellant was 
provided with adequate notice with respect to all three Hupp 
notice elements by virtue of the December 2004 VCAA notice 
letter.  Indeed, the RO specifically wrote that, because the 
Veteran did not die in service, she would need to submit 
medical evidence showing that service-connected disability 
caused or contributed to the Veteran's death in order to 
support her claim for DIC.  (The only disorder for which 
service connection had been granted during the Veteran's 
lifetime was his acne condition.)  The RO also explained that 
it must be shown that one or more of the conditions causing 
the Veteran's death (myocardial infarction, coronary artery 
disease, and COPD) had its onset in service or was 
permanently aggravated by service to establish service 
connection for cause of death.  

In this regard, it is noted that the appellant reported in 
April 2009 that she had only recently learned that the 
Veteran had a service-connected disability for which he was 
receiving compensation and was not aware of the issue, which 
suggests that the appellant was not aware of the Veteran's 
only service-connected disability of acne vulgaris.  However, 
the RO had previously explained that the Veteran was service-
connected for acne in the December 2004 notice letter, as 
stated above.  The RO also advised the appellant of the 
Veteran's service-connected acne in the February 2005 rating 
decision, the December 2005 Statement of the Case (SOC), and 
the July 2009 Supplemental Statement of the Case (SSOC).  
Furthermore, the appellant asked the RO to send her a copy of 
the Veteran's claims folder in April 2009 and was 
subsequently provided with a copy pursuant to her request.  
In light of the foregoing, the Board finds that the first 
Hupp notice element has been fully satisfied.  

As stated above, the appellant has also been provided with a 
copy of the above rating decision, the December 2005 SOC, and 
the July 2009 SSOC, which cumulatively included a discussion 
of the facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

In view of the foregoing, the Board concludes that VA's duty 
to notify has been met, and there is no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The U.S. Supreme Court has held that any 
assertion of harmful error in VA's providing notice to a 
claimant must be shown by the party raising the issue, and no 
showing of error has been made in this case.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

To fulfill its statutory duty to assist, a medical opinion 
was obtained in March 2008 based on review of the claims 
folder with respect to the claim.  The opinion has been 
reviewed and is deemed adequate for the purposes of this 
adjudication, for reasons that will be explained in greater 
detail below.  In addition, private and VA treatment records 
identified as relevant to the appellant's claim have been 
obtained and are associated with the claims folder.  
Furthermore, the Veteran's service treatment records (STRs) 
are included in the claims folder.     

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim adjudicated herein.  Accordingly, the 
Board will proceed with appellate review.  

II.  Facts and Analysis 

The appellant contends that the Veteran suffered from malaria 
in service, and that the disabilities identified as causes of 
his death (i.e., myocardial infarction, coronary artery 
disease, and COPD) were secondary to malaria.  In the 
alternative, the appellant asserts that the Veteran suffered 
from PTSD which could have led to the conditions that caused 
his death.  

Dependency and indemnity compensation (DIC) is payable to the 
surviving spouse of a veteran if the veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).    

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In the present case, the evidence of record confirms the 
occurrence of the Veteran's death.  Indeed, the death 
certificate notes that the Veteran died in January 2004, of 
myocardial infarction due to coronary artery disease and 
COPD.  The manner of death was noted to be "natural" and no 
autopsy was performed.  

In regard to evidence of in-service incurrence or aggravation 
of a disease or injury, the Board initially notes that the 
Veteran was service-connected for acne vulgaris, evaluated as 
30 percent disabling at the time of his death.  He was not 
service-connected for any other disability.  Generally, minor 
service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  38 C.F.R. § 3.312(c)(2).  However, 
the appellant does not seek service connection for DIC 
benefits based on the Veteran's only service connected 
disability, acne.  Rather, the appellant seeks DIC 
compensation benefits for a condition or conditions not yet 
service connected.  

As noted above, the appellant primarily asserts that the 
Veteran had malaria in service, which she believes caused him 
to develop coronary artery disease and COPD which led to the 
myocardial infarction and ultimately caused his death.     

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general 
matter, service connection for a disability on the basis of 
the merits of such claim requires (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  If 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular disease, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Lay persons can also provide an eye-witness account of an 
individual's visible symptoms.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

The STRs show that the Veteran was first diagnosed with and 
treated for malaria in March 1943, and later had subsequent 
attacks of malaria for which he was treated in service.  The 
appellant has also provided a copy of a newspaper clipping 
showing that the Veteran went home on convalescence leave 
during his period of active service, due to malaria.  

It is notable that approximately one month after separation 
from active service, in November 1945, the Veteran filed a 
claim for service connection of malaria.  However, service 
connection was denied, on the basis that no residual 
disability from malaria was found on the October 1945 
examination.  The evidence does not show that the Veteran was 
treated for malaria at any time after separation from 
service, or that any residuals of malaria were clinically 
identified during his life.

The Board notes that a medical opinion was obtained in March 
2008 in connection with the claim, based on review of the 
claims folder.  In the examination report, the examiner (Dr. 
C.K.) summarized the relevant findings in the record to 
include the evidence of treatment for malaria in service, 
listed the risk factors for myocardial infarction as provided 
by a standard medical textbook used by physicians as medical 
reference, and concluded that it is less likely as not that 
malaria and its treatment was the cause of the Veteran's 
death.  The examiner explained that malaria did not cause the 
Veteran's COPD, which instead is caused by cigarette smoking.  
The examiner also wrote that malaria did not cause coronary 
artery disease.  There is no competent medical opinion to the 
contrary of record.  Moreover, the examiner provided a sound 
rationale which considered relevant evidence and medical 
principles in support of his conclusion.  For these reasons, 
the Board affords the opinion significant probative value.  

Furthermore, the Board notes the evidence does not show that 
neither the Veteran's coronary artery disease or his COPD was 
otherwise related to active military service, or that 
coronary artery disease manifested to a compensable degree 
within one year of discharge.  The STRs are devoid of any 
findings of coronary artery disease or COPD, and the first 
evidence of those disorders was not indicated until many 
years after separation from service.  In this regard, the 
Board notes that a January 2004 private treatment record 
reveals that the Veteran had a history of transient ischemic 
attacks (TIAs) back in 1995.  There is no clear indication 
that he had coronary artery disease prior to that time.  
While it is noted that the appellant suggested that the 
Veteran sought private treatment from Dr. W.R. for "all 
conditions" beginning in January 1980, which presumably 
would include coronary artery disease and COPD, Dr. W.R.'s 
office did not provide any records pertaining to his 
treatment of the Veteran.  Nonetheless, even assuming that 
the Veteran was treated by the physician for coronary artery 
disease and COPD beginning in January 1980 as suggested by 
the appellant, there remains an approximately 35-year gap 
between separation from service and the asserted medical 
treatment for those claimed disorders.  The passage of many 
years between discharge from active service and the medical 
documentation or personal complaints of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Moreover, while the appellant has alternatively asserted that 
the Veteran had PTSD due to combat service, whichshe believes 
may have led to the causes of his death, there is no support 
for the assertion in the record.  The Veteran's U.S. Marine 
Corps Report of Separation, Form NAVMC78-PD, shows that his 
military occupational specialty was mortar crewman and 
general stockman.  He is not shown to have been in receipt of 
any awards, medals, or decorations indicative of combat 
service.  Furthermore, there is no evidence of record to show 
that the Veteran was diagnosed with PTSD or had any 
psychiatric problems at any time prior to his death.  

Although the appellant has repeatedly asserted that the 
Veteran died as a result of service-connected disability 
(i.e., coronary artery disease and COPD as secondary to 
malaria or PTSD), the Board notes that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the appellant is a lay 
person and is not shown to have the requisite medical 
expertise to diagnose any of the identified causes of the 
Veteran's death or PTSD or render a competent opinion 
regarding their causes, her assertion of a relationship 
between the Veteran's death and service or, otherwise, a 
service-connected disability cannot constitute competent 
evidence of such a relationship and, consequently, is 
afforded no probative value.  Moreover, the Board observes 
that the appellant's former representative, prior to revoking 
its power of attorney, acknowledged in September 2009 
correspondence that the appellant's appeal was not well 
supported by medical documentation.  

Thus, the competent and probative evidence shows that the 
causes of the Veteran's death (i.e., myocardial infarction, 
coronary artery disease, and COPD) manifested many years 
after discharge and are not causally related to active 
military service.  Consequently, the preponderance of the 
evidence weighs against the claim and service connection for 
the cause of death of the Veteran must be denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim in this 
case, and that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


